EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 2/24/2021.

The application has been amended as follows: 

Please cancel: claims 5-11.

Additionally, in the final two lines of claim 12 please:
 DELETE: “n=2-12”and REPLACE with: “n=6”
DELETE:  “
    PNG
    media_image1.png
    60
    215
    media_image1.png
    Greyscale
”
DELETE: “m-2-12” and REPLACE with “m=4-8”

Additionally, in the final two lines of claim 15, please: 
DELETE: “sebacic acid, terephthalic acid, or isophthalic acid.” and REPLACE with: “or sebacic acid.”


Reasons for Allowance
Claims 3 and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the reasons for allowance are as previously set forth in paragraphs 17-19 of the action mailed 9/28/20. The examiner is unaware of prior art which discloses or suggests the presently claimed subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 3 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-15, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 5-11, directed to the invention(s) of a copolymer (claims 5-7) and making a diamine compound (claims 8-11) do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I and claims 12-15 of group III, as set forth in the Office action mailed on 5/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL KAHN/Primary Examiner, Art Unit 1766